Title: To Thomas Jefferson from Thomas Newton, 8 April 1801
From: Newton, Thomas
To: Jefferson, Thomas



Dear Sir
Norfolk April 8. 1801

Your esteemd favor I received of 23. Ulto. the wine shall be sent up by Capts. Willis or Moore who will be here in a few days; the Brasil wine is highly esteemd here, it is superior to the London particular, & shall send one of it. the latter is fine 3 years old & shiped (wracked off), by a Portugeze house in Madeira. you will find it clear, let the cask be ever so much shaked. we have very late arivals here from Europe, the news by them you will receive by the papers from this place & N York where some of the same fleet is arived. it will ever give me pleasure to be attentive to any commands you may have here, there are several packets from Alexandria & this place who ply every week, with good accommodations & reputable Capts. that any thing you may require from this can be sent by them—I beg you’l accept of my best wishes for your health & happiness & am respectfully
Yr Obt Servt

Thos Newton

 